Exhibit 10.1

FIRST AMENDMENT TO

REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS FIRST AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (“First
Amendment”) is made as of this 3rd day of June, 2013 by and among Universal
Truckload Services, Inc. (the “Borrower”), the Lenders (as defined below) and
Comerica Bank, as administrative agent for the Lenders (in such capacity,
“Agent”).

RECITALS

A. The Borrower entered into that certain Revolving Credit and Term Loan
Agreement dated as of August 28, 2012 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”) with Agent and the financial
institutions from time to time signatory thereto (each, individually a “Lender,”
and any and all such financial institutions collectively the “Lenders”), under
which the Lenders extended (or committed to extend) credit to the Borrower, as
set forth therein.

B. The Borrower has requested that Agent and the Lenders make certain amendments
to the Credit Agreement, and Agent and the Lenders are willing to do so, but
only on the terms and conditions set forth in this First Amendment.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Borrower, Agent and the Lenders agree as follows:

 

1. Section 1.1. of the Credit Agreement is hereby amended as follows:

 

  (a) The following definitions are hereby amended and restated as follows:

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) any Person (other than a natural person) that is or will be engaged in the
business of making, purchasing, holding or otherwise investing in commercial
loans or similar extensions of credit in the ordinary course of its business,
provided that such Person is administered or managed by a Lender, an Affiliate
of a Lender or an entity or Affiliate of an entity that administers or manages a
Lender; or (d) any other Person (other than a natural person) approved by the
(i) Agent (and in the case of an assignment of a commitment under the Revolving
Credit, the Issuing Lender and each Swing Line Lender), and (ii) unless a Event
of Default has occurred and is continuing, the Borrower (each such approval of
the Agent, Issuing Lender, each Swing Line Lender and the Borrower not to be
unreasonably withheld or delayed); provided that (x) notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower, or any of the



--------------------------------------------------------------------------------

Borrower’s Affiliates or Subsidiaries; and (y) no assignment shall be made to a
Defaulting Lender (or any Person who would be a Defaulting Lender if such Person
was a Lender hereunder) without the consent of the Agent, and in the case of an
assignment of a commitment under the Revolving Credit, the Issuing Lender and
each Swing Line Lender.

“Fronting Exposure” shall mean, at any time there is an Defaulting Lender,
(a) with respect to the Issuing Lender, such Defaulting Lender’s Percentage of
the outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender, and (b) with respect to each Swing Line Lender,
such Defaulting Lender’s Percentage of outstanding Swing Line Advances made by
such Swing Line Lender.

“Interest Period” shall mean (a) with respect to a Eurodollar-based Advance, a
Eurodollar-Interest Period, commencing on the day a Eurodollar-based Advance is
made, or on the effective date of an election of the Eurodollar-based Rate made
under Section 2.3 or 4.4 hereof, and (b) with respect to a Swing Line Advance
carried at the Quoted Rate, an interest period of 30 days (or any lesser number
of days agreed to in advance by the Borrower, Agent and the applicable Swing
Line Lender); provided, however that (i) any Interest Period which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day, except that as to an Interest Period in respect of a
Eurodollar-based Advance, if the next succeeding Business Day falls in another
calendar month, such Interest Period shall end on the next preceding Business
Day, (ii) when an Interest Period in respect of a Eurodollar-based Advance
begins on a day which has no numerically corresponding day in the calendar month
during which such Interest Period is to end, it shall end on the last Business
Day of such calendar month, and (iii) no Interest Period in respect of any
Advance shall extend beyond the Revolving Credit Maturity Date, the Term Loan
Maturity Date or the Equipment Credit Maturity Date, as applicable.

“Lenders” shall have the meaning set forth in the preamble, and shall include
the Revolving Credit Lenders, the Equipment Credit Lenders, the Term Loan
Lenders, the Swing Line Lenders and any permitted assignee which becomes a
Lender pursuant to Section 13.8 hereof.

“Notes” shall mean the Revolving Credit Notes, the Equipment Credit Notes, the
Swing Line Notes and the Term Loan Notes.

 

2



--------------------------------------------------------------------------------

“Prime Rate” shall mean the per annum rate of interest announced by the Agent,
or, in the case of Swing Line Advances which are Base Rate Advances, by the
applicable Swing Line Lender, at its main office from time to time as its “prime
rate” (it being acknowledged that such announced rate may not necessarily be the
lowest rate charged by the Agent or such Swing Line Lender to any of its
customers), which Prime Rate shall change simultaneously with any change in such
announced rate.

“Quoted Rate” shall mean the rate of interest per annum offered by the
applicable Swing Line Lender in its sole discretion with respect to a Swing Line
Advance and accepted by the Borrower.

“Swing Line” shall mean the revolving credit loans to be advanced to Borrower by
a Swing Line Lender pursuant to Section 2.5 hereof, in an aggregate amount
(subject to the terms hereof), not to exceed, at any one time outstanding, the
Swing Line Maximum Amount for such Swing Line Lender.

“Swing Line Advance” shall mean a borrowing requested by Borrower and made by a
Swing Line Lender pursuant to Section 2.5 hereof and may include, subject to the
terms hereof, Quoted Rate-Advances and Base Rate Advances.

“Swing Line Lenders” shall mean Comerica Bank in its capacity as a lender of the
Swing Line under Section 2.5 of this Agreement and KeyBank National Association
in its capacity as a lender of the Swing Line under Section 2.5 of this
Agreement, or their respective successors as subsequently designated hereunder.

“Swing Line Maximum Amount” shall mean (i) with respect to Swing Line Advances
made by Comerica Bank, the Comerica Swing Line Maximum Amount, and (ii) with
respect to Swing Line Advances made by KeyBank National Association, the KeyBank
Swing Line Maximum Amount.

“Swing Line Notes” shall mean the swing line notes which may be issued by
Borrower to the Swing Line Lenders, respectively, pursuant to Section 2.5(b)(ii)
hereof in the form attached hereto as Exhibit C, as such note may be amended or
supplemented from time to time, and any note or notes issued in substitution,
replacement or renewal thereof from time to time.

 

3



--------------------------------------------------------------------------------

  (b) The following new definitions are hereby inserted in the appropriate
alphabetical order:

“Comerica Bank Swing Line Maximum Amount” shall mean Seven Million Dollars
($7,000,000), as such amount may be increased or decreased from time to time by
written agreement among Comerica Bank, KeyBank National Association and the
Borrower, so long as the Comerica Bank Swing Line Maximum Amount and the KeyBank
Swing Line Maximum Amount does not at any time exceed, in the aggregate, Ten
Million Dollars ($10,000,000).

“KeyBank Swing Line Maximum Amount” shall mean Three Million Dollars
($3,000,000), as such amount may be increased or decreased from time to time by
written agreement among Comerica Bank, KeyBank National Association and the
Borrower, so long as the Comerica Bank Swing Line Maximum Amount and the KeyBank
Swing Line Maximum Amount does not at any time exceed, in the aggregate, Ten
Million Dollars ($10,000,000).

 

2. Section 2.3(c) of the Credit Agreement is hereby amended and restated as
follows:

“(c) on the proposed date of such Revolving Credit Advance, the sum of (x) the
aggregate principal amount of all outstanding Revolving Credit Advances and
Swing Line Advances owing to Comerica Bank as Swing Line Lender on such date
(including, without duplication the Advances that are deemed to be disbursed by
Agent under Section 3.6(a) hereof in respect of Borrower’s Reimbursement
Obligations hereunder), plus (y) the KeyBank Swing Line Maximum Amount, plus
(z) the Letter of Credit Obligations as of such date, in each case after giving
effect to all outstanding requests for Revolving Credit Advances and Swing Line
Advances and for the issuance of any Letters of Credit, shall not exceed the
lesser of (i) the Revolving Credit Aggregate Commitment and (ii) the then
applicable Borrowing Base;”

 

3. Section 2.5 of the Credit Agreement is hereby amended and restated as
follows:

“2.5 Swing Line.

 

  (a) Swing Line Advances. Each Swing Line Lender may, on the terms and subject
to the conditions hereinafter set forth (including without limitation
Section 2.5(c) hereof), but shall not be required to, make one or more Advances
(each such advance being a “Swing Line Advance”) to the Borrower from time to
time on any Business Day during the period from the Effective Date hereof until
(but excluding) the Revolving Credit Maturity Date in an aggregate amount not to
exceed at any one time outstanding the Swing Line Maximum Amount applicable to
such Swing Line Lender. Subject to the terms set forth herein, advances,
repayments and readvances may be made under the Swing Line. Key Bank National
Association, in its capacity as a Swing Line Lender, shall not make any Swing
Line Advances after it receives written notice from the Agent of the occurrence
of a Default or Event of Default.

 

4



--------------------------------------------------------------------------------

  (b) Accrual of Interest and Maturity; Evidence of Indebtedness.

 

  (i) Each Swing Line Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrower to it
resulting from each Swing Line Advance made by it to the Borrower from time to
time, including the amount and date of each Swing Line Advance, its Applicable
Interest Rate, its Interest Period, if any, and the amount and date of any
repayment made on any Swing Line Advance from time to time. The entries made in
such account or accounts of such Swing Line Lender shall be prima facie
evidence, absent demonstrable error, of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of such Swing Line Lender to maintain such account, as applicable, or
any error therein, shall not in any manner affect the obligation of the Borrower
to repay the Swing Line Advances (and all other amounts owing with respect
thereto) in accordance with the terms of this Agreement.

 

  (ii) The Borrower agrees that, upon the written request of a Swing Line
Lender, the Borrower will execute and deliver to such Swing Line Lender a Swing
Line Note.

 

  (iii) Borrower unconditionally promises to pay to each Swing Line Lender the
then unpaid principal amount of each Swing Line Advance made by such Swing Line
Lender (plus all accrued and unpaid interest thereon) on the Revolving Credit
Maturity Date and on such other dates and in such other amounts as may be
required from time to time pursuant to this Agreement. Subject to the terms and
conditions hereof, each Swing Line Advance shall, from time to time after the
date of such Advance (until paid), bear interest at its Applicable Interest
Rate. Each Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Advances made by such Swing Line Lender to Borrower,
and each Swing Line Lender agrees to deliver a copy to the Agent of any such
invoice or other written notice delivered to the Borrower with respect to
amounts owing to such Swing Line Lender by the Borrower.

 

5



--------------------------------------------------------------------------------

  (c) Requests for Swing Line Advances. Borrower may request a Swing Line
Advance by the delivery to a Swing Line Lender with, if requested by Agent, a
copy to the Agent of a Request for Swing Line Advance executed by an Authorized
Signer for the Borrower, subject to the following:

 

  (i) each such Request for Swing Line Advance shall set forth the information
required on the Request for Advance, including without limitation, (A) the
proposed date of such Swing Line Advance, which must be a Business Day,
(B) whether such Swing Line Advance is to be a Base Rate Advance or a Quoted
Rate Advance, (C) in the case of a Quoted Rate Advance, the duration of the
Interest Period applicable thereto, and (D) the aggregate outstanding principal
amount of all Revolving Advances and Swing Line Advances and Letter of Credit
Obligations as of the proposed date of such Swing Line Advance;

 

  (ii) on the proposed date of such Swing Line Advance, after giving effect to
all outstanding requests for Swing Line Advances made by Borrower to such Swing
Line Lender as of the date of determination, the aggregate principal amount of
all outstanding Swing Line Advances made by such Swing Line Lender on such date
shall not exceed the Swing Line Maximum Amount applicable to such Swing Line
Lender;

 

  (iii)

on the proposed date of such Swing Line Advance, after giving effect to all
outstanding requests for Revolving Credit Advances and Swing Line Advances and
Letters of Credit requested by the Borrower on such date of determination
(including, without duplication, Advances that are deemed disbursed pursuant to
Section 3.6(a) hereof in respect of the Borrower’s Reimbursement Obligations
hereunder), the sum of (x) the aggregate principal amount of all Revolving
Credit Advances and Swing Line Advances owing to Comerica Bank as Swing Line
Lender outstanding

 

6



--------------------------------------------------------------------------------

  on such date, plus (y) the Key Bank Swing Line Maximum Amount, plus (z) the
Letter of Credit Obligations on such date shall not exceed the lesser of (A) the
Revolving Credit Aggregate Commitment and (B) the then applicable Borrowing
Base;

 

  (iv) (A) in the case of a Swing Line Advance that is a Base Rate Advance, the
principal amount of the initial funding of such Advance, as opposed to any
refunding or conversion thereof, shall be at least Two Hundred Fifty Thousand
Dollars ($250,000) or such lesser amount as may be agreed to by the applicable
Swing Line Lender, (B) in the case of a Swing Line Advance that is a Quoted Rate
Advance, the principal amount of such Advance, plus any other outstanding Swing
Line Advances to be then combined therewith having the same Interest Period, if
any, shall be at least Two Hundred Fifty Thousand Dollars ($250,000) or such
lesser amount as may be agreed to by the applicable Swing Line Lender, and
(C) at any time there shall not be in effect more than two (2) Interest Rates
and Interest Periods with respect to each Swing Line Lender;

 

  (v) each such Request for Swing Line Advance shall be delivered to the
applicable Swing Line Lender and the Agent by 3:00 p.m. (Detroit time) on the
proposed date of the Swing Line Advance;

 

  (vi) each Request for Swing Line Advance, once delivered to a Swing Line
Lender, shall not be revocable by Borrower, and shall constitute and include a
certification by Borrower as of the date thereof that:

 

  (1) all conditions to the making of Swing Line Advances set forth in this
Agreement shall have been satisfied (including, without limitation, the delivery
of the Borrowing Base Certificate as required in accordance with Section 7.2(b)
hereof) and shall remain satisfied to the date of such Swing Line Advance (both
before and immediately after giving effect to such Swing Line Advance);

 

  (2) there is no Default or Event of Default in existence, and none will exist
upon the making of such Swing Line Advance (both before and immediately after
giving effect to such Swing Line Advance); and

 

7



--------------------------------------------------------------------------------

  (3) the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respect as of the date of
the making of such Swing Line Advance (both before and immediately after giving
effect to such Swing Line Advance), other than any representation or warranty
that expressly speaks only as of a different date;

 

  (vii)

At the option of each Swing Line Lender, Borrower may utilize such Swing Line
Lender’s automated system for obtaining Swing Line Advances and making periodic
repayments (a “Sweep to Loan System”). At any time during which the Sweep to
Loan System is in effect, (A) Swing Line Advances shall be advanced to fund
borrowing needs pursuant to the terms of a Sweep Agreement between such Swing
Line Lender and Borrower, (B) Borrower need not submit a Request for Swing Line
Advance each time a Swing Line Advance is made pursuant to the Sweep to Loan
System, and (C) there shall be no minimum amount requirements in respect of any
such Swing Line Advance. Each time a Swing Line Advance is made using a Sweep to
Loan System, Borrower shall be deemed to have certified to the Agent and the
Lenders each of the matters set forth in clause (vi) of this Section 2.5(c).
Principal and interest on Swing Line Advances requested, or deemed requested,
pursuant to this Section shall be paid pursuant to the terms and conditions of
the applicable Sweep Agreement without any deduction, setoff or counterclaim
whatsoever. Unless sooner paid pursuant to the provisions hereof or the
provisions of the Sweep Agreement, the principal amount of the Swing Line
Advances shall be paid in full, together with accrued interest thereon, on the
Revolving Credit Maturity Date. Each Swing Line Lender may suspend or revoke
Borrower’s privilege to use its Sweep to Loan System at any time and from time
to

 

8



--------------------------------------------------------------------------------

  time for any reason and, immediately upon any such revocation, the applicable
Sweep to Loan System shall no longer be available to Borrower for the funding of
Swing Line Advances from such Swing Line Lender hereunder (or otherwise), and
the regular procedures set forth in this Section 2.5 for the making of Swing
Line Advances shall be deemed immediately to apply. Each Swing Line Lender may,
at its option, also elect to make Swing Line Advances upon Borrower’s email
requests on the basis set forth in the last paragraph of Section 2.3, provided
that the Borrower complies with the provisions set forth in this Section 2.5.

 

  (d) Disbursement of Swing Line Advances. Upon receiving any executed Request
for Swing Line Advance from the Borrower and the satisfaction of the conditions
set forth in Section 2.5(c) hereof, the applicable Swing Line Lender shall, at
its option, make available to Borrower the amount so requested in Dollars not
later than 4:00 p.m. (Detroit time) on the date of such Advance, by credit to an
account of Borrower or to a third party as the Borrower may reasonably direct in
writing, subject to applicable law, provided such direction is timely given. The
applicable Swing Line Lender shall, if requested by Agent, promptly notify Agent
of any Swing Line Advance by email, telex or telecopier.

 

  (e) Refunding of or Participation Interest in Swing Line Advances.

 

  (i)

Each Swing Line Lender, at any time in its sole and absolute discretion, may, in
each case on behalf of the Borrower (which hereby irrevocably directs such Swing
Line Lender to act on its behalf) request that the Agent notify each of the
Revolving Credit Lenders (including such Swing Line Lender in its capacity as a
Revolving Credit Lender) to make an Advance of the Revolving Credit to Borrower,
in an amount equal to such Revolving Credit Lender’s Revolving Credit Percentage
of the aggregate principal amount of the Swing Line Advances owing to such Swing
Line Lender outstanding on the date such notice is given (the “Refunded Swing
Line Advances”); provided however that the Swing Line Advances carried at the
Quoted Rate which are refunded with Revolving Credit Advances at the

 

9



--------------------------------------------------------------------------------

  request of the applicable Swing Line Lender at a time when no Default or Event
of Default has occurred and is continuing shall not be subject to Section 11.1
and no losses, costs or expenses may be assessed by a Swing Line Lender against
the Borrower or the Revolving Credit Lenders as a consequence of such refunding.
The applicable Revolving Credit Advances used to refund any Swing Line Advances
shall be Base Rate Advances. In connection with the making of any such Refunded
Swing Line Advances or the purchase of a participation interest in Swing Line
Advances under Section 2.5(e)(ii) hereof, each Swing Line Lender shall retain
its claim against Borrower for any unpaid interest or fees in respect thereof
accrued to the date of such refunding. Unless any of the events described in
Section 9.1(i) hereof shall have occurred (in which event the procedures of
Section 2.5(e)(ii) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a Revolving Credit
Advance are then satisfied (but subject to Section 2.5(e)(iii)), each Revolving
Credit Lender shall make the proceeds of its Revolving Credit Advance available
to the Agent for the benefit of such Swing Line Lender at the office of the
Agent specified in Section 2.4(a) hereof prior to 11:00 a.m. Detroit time on the
Business Day next succeeding the date such notice is given, in immediately
available funds. The proceeds of such Revolving Credit Advances shall be
immediately applied to repay the Refunded Swing Line Advances, subject to
Section 11.1 hereof.

 

  (ii)

If, prior to the making of an Advance of the Revolving Credit pursuant to
Section 2.5(e)(i) hereof, one of the events described in Section 9.1(i) hereof
shall have occurred, each Revolving Credit Lender will, on the date such Advance
of the Revolving Credit was to have been made, purchase from the applicable
Swing Line Lender an undivided participating interest in each Swing Line Advance
that was to have been refunded in an amount equal to its Revolving Credit
Percentage of such Swing Line Advance. Each Revolving Credit Lender within the
time periods specified in Section 2.5(e)(i) hereof, as applicable, shall
immediately transfer to the Agent, for the benefit of such Swing

 

10



--------------------------------------------------------------------------------

  Line Lender, in immediately available funds, an amount equal to its Revolving
Credit Percentage of the aggregate principal amount of all Swing Line Advances
outstanding as of such date. Upon receipt thereof, the Agent shall deliver, on
such Swing Line Lender’s behalf, to such Revolving Credit Lender a Swing Line
Participation Certificate evidencing such participation.

 

  (iii)

Each Revolving Credit Lender’s obligation to make Revolving Credit Advances to
refund Swing Line Advances, and to purchase participation interests, in
accordance with Section 2.5(e)(i) and (ii), respectively, shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Credit Lender may have against any Swing Line Lender,
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any adverse change in the
condition (financial or otherwise) of Borrower or any other Person; (D) any
breach of this Agreement or any other Loan Document by Borrower or any other
Person; (E) any inability of Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such Revolving
Credit Advance is to be made or such participating interest is to be purchased;
(F) the termination of the Revolving Credit Aggregate Commitment hereunder; or
(G) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If any Revolving Credit Lender does not make
available to the Agent the amount required pursuant to Section 2.5(e)(i) or
(ii) hereof, as the case may be, the Agent on behalf of the applicable Swing
Line Lender, shall be entitled to recover such amount on demand from such
Revolving Credit Lender, together with interest thereon for each day from the
date of non-payment until such amount is paid in full (x) for the first two
(2) Business Days such amount remains unpaid, at the Federal Funds Effective
Rate and (y) thereafter, at the rate of interest then applicable to such Swing
Line Advances. The obligation of any Revolving Credit Lender to make available
its pro

 

11



--------------------------------------------------------------------------------

  rata portion of the amounts required pursuant to Section 2.5(e)(i) or
(ii) hereof shall not be affected by the failure of any other Revolving Credit
Lender to make such amounts available, and no Revolving Credit Lender shall have
any liability to any Credit Party, the Agent, the Swing Line Lender, or any
other Revolving Credit Lender or any other party for another Revolving Credit
Lender’s failure to make available the amounts required under Section 2.5(e)(i)
or (ii) hereof.

 

  (iv) Notwithstanding the foregoing, no Revolving Credit Lender shall be
required to make any Revolving Credit Advance to refund a Swing Line Advance or
to purchase a participation in a Swing Line Advance if at least two (2) Business
Days prior to the making of such Swing Line Advance by a Swing Line Lender, the
officers of such Swing Line Lender immediately responsible for matters
concerning this Agreement shall have received written notice from Agent or any
Lender that Swing Line Advances should be suspended based on the occurrence and
continuance of a Default or Event of Default and stating that such notice is a
“notice of default”; provided, however that the obligation of the Revolving
Credit Lenders to make or refund such Swing Line Advance or purchase a
participation in such Swing Line Advance) shall be reinstated upon the date on
which such Default or Event of Default has been waived by the requisite Lenders.

(f) Rights of KeyBank as a Swing Line Lender. The Borrower and the Lenders
hereby agree that KeyBank, in its capacity as a Swing Line Lender, shall be
granted any and all rights afforded to the Agent in its capacity as a Swing Line
Lender (but not in any other capacity) under this Agreement and, in addition,
those certain indemnification rights and other rights provided under Sections
12.7 and 13.5 of this Agreement as if KeyBank were the Agent.”

 

4. Section 2.7(b) of the Credit Agreement are amended and restated as follows:

 

  “(b)

(i) The Borrower may prepay all or part of the outstanding principal of any
Swing Line Advance carried at the Base Rate at any time, provided that after
giving effect to any partial prepayment, the aggregate balance of such Base Rate
Advances owing to a Swing Line Lender remaining

 

12



--------------------------------------------------------------------------------

  outstanding, if any, shall be at least Two Hundred Fifty Thousand Dollars
($250,000) (except if prepaid pursuant to a Sweep to Loan System) and
(ii) subject to Section 2.10(c) hereof, the Borrower may prepay all or part of
the outstanding principal of any Swing Line Advance carried at the Quoted Rate
at any time (subject to not less than one (1) day’s notice to the Swing Line
Lender) provided that after giving effect to any partial prepayment, the
aggregate balance of such Quoted Rate Swing Line Advances owing to a Swing Line
Lender remaining outstanding shall be at least Two Hundred Fifty Thousand
Dollars ($250,000) (except if prepaid pursuant to a Sweep to Loan System).”

 

5. Section 2.8 of the Credit Agreement is hereby amended and restated as
follows:

 

  “2.8 Base Rate Advance in Absence of Election or Upon Default. If, (a) as to
any outstanding Eurodollar-based Advance of the Revolving Credit or any
outstanding Quoted Rate Advance of the Swing Line, Agent, or in the case of
Advance of the Swing Line, the applicable Swing Line Lender, has not received
payment of all outstanding principal and accrued interest on the last day of the
Interest Period applicable thereto, or does not receive a timely Request for
Advance meeting the requirements of Section 2.3 or 2.5 hereof with respect to
the refunding or conversion of such Advance, or (b) if on the last day of the
applicable Interest Period a Default or an Event of Default shall have occurred
and be continuing, then, on the last day of the applicable Interest Period the
principal amount of any Eurodollar-based Advance or Quoted Rate Advance, as the
case may be, which has not been prepaid shall, absent a contrary election of the
Majority Revolving Credit Lenders, be converted automatically to a Base Rate
Advance and the Agent or the applicable Swing Line Lender shall thereafter
promptly notify Borrower of said action. All accrued and unpaid interest on any
Advance converted to a Base Rate Advance under this Section 2.8 shall be due and
payable in full on the date such Advance is converted.”

 

6. The first sentence of Section 2.10(a) of the Credit Agreement is amended to
read as follows:

“If at any time and for any reason the aggregate outstanding principal amount of
Revolving Credit Advances plus Swing Line Advances owing to Comerica Bank as
Swing Line Lender, plus the Key Bank Swing Line Maximum Amount, plus the
outstanding Letter of Credit Obligations, shall exceed the lesser of (i) the

 

13



--------------------------------------------------------------------------------

Revolving Credit Aggregate Commitment and (ii) the then applicable Borrowing
Base, Borrower shall within one (1) Business Day thereafter reduce any pending
request for a Revolving Credit Advance on such day by the amount of such excess
and, to the extent any excess remains thereafter, repay any Revolving Credit
Advances and Swing Line Advances in an amount equal to the lesser of the
outstanding amount of such Advances and the amount of such remaining excess,
with such amounts to be applied between the Revolving Credit Advances and Swing
Line Advances as determined by the Agent and then, to the extent that any excess
remains after payment in full of all Revolving Credit Advances and Swing Line
Advances, to provide cash collateral in support of any Letter of Credit
Obligations in an amount equal to the lesser of (x) 105% the amount of such
Letter of Credit Obligations and (y) the amount of such remaining excess, with
such cash collateral to be provided on terms satisfactory to the Agent.”

 

7. Section 3.2(a) of the Credit Agreement is hereby amended and restated as
follows:

 

  “(a) (i) after giving effect to the Letter of Credit requested, the Letter of
Credit Obligations do not exceed the Letter of Credit Maximum Amount; and
(ii) after giving effect to the Letter of Credit requested, the Letter of Credit
Obligations on such date plus the sum of (x) the aggregate principal amount of
all Revolving Credit Advances and Swing Line Advances owing to Comerica Bank as
Swing Line Lender on such date (including all Advances deemed disbursed by Agent
under Section 3.6(a) hereof in respect of Borrower’ Reimbursement Obligations)
hereunder requested or outstanding on such date plus (y) the KeyBank Swing Line
Maximum Amount do not exceed the lesser of (A) the Revolving Credit Aggregate
Commitment and (B) the then applicable Borrowing Base;”

 

8. Section 5.1(a) of the Credit Agreement is hereby amended by replacing the
words “Swing Line Note” appearing therein with “Swing Line Notes”.

 

9. Section 6 of the Credit Agreement is hereby amended by replacing the works
“Swing Line Lender” appearing in the introductory paragraph therein with “Swing
Line Lenders”.

 

10. The introductory sentence in Section 7.2 of the Credit Agreement is hereby
amended and restated as follows:

“Furnish to the Agent, and, with respect to the items in clauses (b) and
(f) below, to the Swing Line Lenders, in each case in form and detail acceptable
to Agent, with sufficient copies for each Lender, the following documents:”

 

14



--------------------------------------------------------------------------------

11. Section 10.1(a) of the Credit Agreement is hereby amended and restated as
follows:

“(a) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise provided herein, all payments made by the Borrower of principal,
interest or fees hereunder shall be made without setoff or counterclaim on the
date specified for payment under this Agreement and must be received by Agent
not later than 1:00 p.m. (Detroit time) on the date such payment is required or
intended to be made in Dollars in immediately available funds to Agent at
Agent’s office located at 411 W. Lafayette, 7th Floor, MC 3289, Detroit,
Michigan 48226-3289, for the ratable benefit of the Revolving Credit Lenders in
the case of payments in respect of the Revolving Credit and any Letter of Credit
Obligations, for the ratable benefit of the Equipment Credit Lenders in the case
of the Equipment Credit, for the ratable benefit of the Term Loan Lenders in the
case of payments in respect of Term Loan and for the ratable benefit of the
Swing Line Lenders in the case of the Swing Line; provided, however, that so
long as no Default or Event of Default has occurred and is continuing at the
time any such payment is to be made, all payments of principal or interest owing
to KeyBank National Association in its capacity as Swing Line Lender (except to
the extent such payments are being made pursuant to Section 2.10(a) or (b))
shall be paid directly to KeyBank National Association for application to Swing
Line Advances (and related interest) made by KeyBank National Association to
Borrower under the Swing Line. Any payment received by the Agent (or to KeyBank
National Association, as the case may be) after 1:00 p.m. (Detroit time) shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Upon receipt of each such payment, the
Agent shall make prompt payment to each applicable Lender, or, in respect of
Eurodollar-based Advances, such Lender’s Eurodollar Lending Office, in like
funds and currencies, of all amounts received by it for the account of such
Lender.”

 

15



--------------------------------------------------------------------------------

12. Section 13.6(b) of the Credit Agreement is hereby amended and restated as
follows:

“(b) Notices and other communications provided to the Agent, the Swing Line
Lenders and the Lenders party hereto under this Agreement or any other Loan
Document may be delivered or furnished by electronic communication (including
email and Internet or intranet websites) pursuant to procedures approved by the
Agent (or the applicable Swing Line Lender with respect to Requests for Swing
Line Advances to such Swing Line Lender). The Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications (including email and any E-System) pursuant to
procedures approved by it. Unless otherwise agreed to in a writing by and among
the parties to a particular communication, (i) notices and other communications
sent to an email address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, return email, or other written acknowledgment) and
(ii) notices and other communications posted to any E-System shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (i) of notification that such notice or
other communication is available and identifying the website address therefor.”

 

13. Section 13.10(b)(iv) of the Credit Agreement is hereby amended and restated
as follows:

 

  “(iv) any amendment, waiver or consent that will (A) reduce the principal of,
or interest on, the Swing Line Notes, (B) postpone any date fixed for any
payment of principal of, or interest on, the Swing Line Notes or (C) otherwise
affect the rights and duties of any Swing Line Lender under this Agreement or
any other Loan Document, shall require the written concurrence of such Swing
Line Lender;”

 

14. Sections 10.1(d), 10.1(d)(i), 10.1(d)(ii), 10.4(c), 11.7 and 13.12(b) of the
Credit Agreement are each amended by replacing the works “Swing Line Lender”
appearing therein with “Swing Line Lenders”.

 

15. Section 10.1(d) of the Credit Agreement is hereby amended by replacing the
words “Swing Line Note” appearing therein with “Swing Line Notes”.

 

16. Section 10.4(d) of the Credit Agreement is hereby amended by replacing the
words “Swing Line Lender” appearing therein with “any Swing Line Lender”.

 

17. Exhibit D of the Credit Agreement is hereby replaced in its entirety by
replacement Exhibit D attached hereto as Attachment 1.

 

16



--------------------------------------------------------------------------------

18. This First Amendment shall become effective (according to the terms hereof)
on the date (the “First Amendment Effective Date”) that the following conditions
have been fully satisfied by the Borrower:

 

  (a) Agent shall have received executed facsimile or email counterparts of this
First Amendment in each case duly executed and delivered by Agent, the Lenders
and the Borrower, with originals following promptly thereafter;

 

  (b) Agent shall have received an executed facsimile of the Affirmation of
Guaranty in the form of Attachment 2, duly executed and delivered by the
Guarantors, with originals following promptly thereafter; and

 

  (c) Agent shall have received Swing Line Notes from Borrower in form and
substance acceptable to the Agent.

 

19. Borrower hereby certifies that it has taken all necessary actions to
authorize this First Amendment and the Loan Documents delivered herewith,
supported by appropriate resolutions, that no consents or other authorizations
of any third parties are required in connection therewith, and that either there
have been no changes in the organizational documents previously delivered to
Agent or that true and accurate copies of organizational documents are being
provided to Agent with the certificate.

 

20. The Borrower hereby represents and warrants that, after giving effect to any
amendments and consents contained herein, execution and delivery of this First
Amendment and the performance by the Borrower of its obligations under the
Credit Agreement as amended hereby (herein, as so amended, the “Amended Credit
Agreement”) are within its corporate powers, have been duly authorized, are not
in contravention of law or the terms of its articles of incorporation or bylaws,
and do not require the consent or approval of any governmental body, agency or
authority, and the Amended Credit Agreement will constitute the valid and
binding obligations of the Borrower enforceable in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, ERISA or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law). The Borrower hereby reaffirms, covenants and agrees to be bound by all
the terms and conditions of the Credit Agreement, as amended, and any of the
other Loan Documents.

 

21. Except as specifically set forth herein, this First Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Credit
Agreement or any of the other Loan Documents. The Borrower hereby acknowledges
and agrees that this First Amendment and the amendments contained herein do not
constitute any course of dealing or other basis for altering any obligation of
the Borrower, or any other Credit Party or any other party or any rights,
privilege or remedy of Agent or the Lenders under the Credit Agreement, any
other Loan Document, any other agreement or document, or any contract or
instrument except as specifically set forth herein. Furthermore, this First
Amendment shall not affect in any manner whatsoever any rights or remedies of
the Lenders or Agent with respect to any other non-compliance by the Borrower
with the Credit Agreement or the other Loan Documents, whether in the nature of
a Default or Event of Default, and whether now in existence or subsequently
arising, and shall not apply to any other transaction.

 

17



--------------------------------------------------------------------------------

22. The Borrower hereby reaffirms, confirms, ratifies and agrees to be bound by
each of its covenants, agreements and obligations under the Amended Credit
Agreement and each other Loan Document previously executed and delivered by it,
or executed and delivered in accordance with this First Amendment. Each
reference in the Credit Agreement to “this Agreement” or “the Credit Agreement”
shall be deemed to refer to Credit Agreement as amended by this First Amendment
and each other amendment made to the Credit Agreement from time to time.

 

23. Unless otherwise defined to the contrary herein, all capitalized terms used
in this First Amendment shall have the meanings set forth in the Credit
Agreement.

 

24. This First Amendment shall be a contract made under and governed by the
internal laws of the State of Michigan, and may be executed in counterpart, in
accordance with Section 13.9 of the Credit Agreement. Each of the parties hereto
agrees that this First Amendment and any other Loan Document signed by it and
transmitted by facsimile or email or any other method of delivery shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding whether or not the original is in existence.

[Remainder of Page Intentionally Blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders and Agent have each caused this
First Amendment to be executed by their respective duly authorized officers or
agents, as applicable, all as of the date first set forth above.

 

COMERICA BANK, as Agent By:   /s/ William J. Scarborough Jr. Name: William J.
Scarborough Jr. Title: Vice President COMERICA BANK, as a Lender, Issuing Lender
and Swing Line Lender By:   /s/ William J. Scarborough Jr. Name: William J.
Scarborough Jr. Title: Vice President

 

Signature page to First Amendment to Revolving Credit and Term Loan Agreement

(1292389)



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:   /s/ Jessica English Name: Jessica English Title: Vice
President

 

Signature page to First Amendment to Revolving Credit and Term Loan Agreement

(1292389)



--------------------------------------------------------------------------------

CITIBANK N.A. By:   /s/ John J. McGuire Name: John J. McGuire Title: Senior Vice
President

 

Signature page to First Amendment to Revolving Credit and Term Loan Agreement

(1292389)



--------------------------------------------------------------------------------

U.S. BANK N.A. By:   /s/ Tim Santarius Name: Tim Santarius Title: Vice President

 

Signature page to First Amendment to Revolving Credit and Term Loan Agreement

(1292389)



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender and a Swing Line Lender By:   /s/
Jason W. Bierlein Name: Jason W. Bierlein Title: SVP

 

Signature page to First Amendment to Revolving Credit and Term Loan Agreement

(1292389)



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By:   /s/ Joseph K. Zayance Name: Joseph K. Zayance
Title: SVP

 

Signature page to First Amendment to Revolving Credit and Term Loan Agreement

(1292389)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ Lawrence J. Fraley Name: Lawrence J.
Fraley Title: SVP

 

Signature page to First Amendment to Revolving Credit and Term Loan Agreement

(1292389)



--------------------------------------------------------------------------------

UNIVERSAL TRUCKLOAD SERVICES, INC. By:   /s/ Robert E. Sigler Name: Robert E.
Sigler Title: Treasurer

 

Signature page to First Amendment to Revolving Credit and Term Loan Agreement

(1292389)



--------------------------------------------------------------------------------

ATTACHMENT 1

(Replacement Exhibit D – See attached)



--------------------------------------------------------------------------------

EXHIBIT D

REQUEST FOR SWING LINE ADVANCE

 

No.                                Dated:                 

TO: [Comerica Bank][KeyBank National Association][Select One] (in its capacity
as “Swing Line Lender”)

 

RE: Revolving Credit and Term Loan Agreement made as of the 28th day of August,
2012 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and Universal Truckload Services, Inc.
(“Borrower”).

Pursuant to the terms and conditions of the Credit Agreement, Borrower hereby
requests an Advance from Swing Line Lender, as described herein:

 

(A) Date of Advance:                                                         

 

(B) ¨ (check if applicable)

This Advance is or includes a whole or partial refunding/conversion of:

Advance No(s).                                        
                            

 

(C) Type of Advance (check only one):—

¨  Base Rate Advance

¨  Quoted Rate Advance

 

(D) Amount of Advance:

$                                          

 

(E)                                              Interest Period (applicable to
Quoted Rate Advances)

                    months

 

(F)                                              Principal Amount Outstanding as
of the proposed date of Advance:

(1)        Revolving Credit Advances: $                                         
                   

 



--------------------------------------------------------------------------------

  (2) Swing Line Advances: $                                    

 

  (3) Letter of Credit Obligations: $                                

 

(G)                                      Disbursement Instructions

 

¨      Comerica Bank Account No.                                          
                             

  

¨      Other:

               

 

Borrower certifies to the matters specified in Section 2.5(c)(vi) of the Credit
Agreement.

Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.

 

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

ATTACHMENT 2

REAFFIRMATION OF GUARANTY

Each of the undersigned hereby acknowledges that (a) the undersigned Guarantors
each executed a Guaranty dated as of August 28, 2012, pursuant to which such
Guarantors guaranteed the obligations of the Borrower (as defined below) under
that certain Revolving Credit and Term Loan Agreement dated as of August 28,
2012 (as amended, the “Credit Agreement”) by and among Universal Truckload
Services, Inc. (“Borrower”), the financial institutions signatory thereto from
time to time (the “Lenders”) and Comerica Bank, as agent for the Lenders
(“Agent”), and (b) the Borrower, the Lenders and the Agent have executed a First
Amendment dated as of the date hereof (the “First Amendment”) to such Credit
Agreement (the Credit Agreement as amended thereby, the “Amended Credit
Agreement”). Each of the Guarantors hereby ratifies and confirms such
Guarantor’s obligations under the Guaranty, and agrees that the Guaranty remains
in full force and effect after giving effect to the effectiveness of the First
Amendment, subject to no setoff, defense or counterclaim, and that, upon such
effectiveness, all references in such Amended Credit Agreement and the Guaranty
to the “Credit Agreement” shall be references to the Amended Credit Agreement.
Each of the Guarantors confirms that this Reaffirmation is not required by the
terms of the Guaranty to which such Guarantor is a party and need not be
obtained in connection with any prior or future amendments or extensions of
additional credit to Borrower. Capitalized terms not otherwise defined herein
will have the meanings given them in the Amended Credit Agreement. This
acknowledgment shall be governed by and construed in accordance with the laws
of, and be enforceable in, the State of Michigan.

 

Reaffirmation of Guaranty –

First Amendment to Revolving Credit and Term Loan Agreement

(1292389)



--------------------------------------------------------------------------------

Dated as of the 3rdday of June, 2013.

 

GREAT AMERICAN LINES, INC. By:   /s/ Thomas Welsman Name: Thomas Welsman Title:
Secretary LOUISIANA TRANSPORTATION, INC. By:   /s/ Thomas Welsman Name: Thomas
Welsman Title: Assistant Secretary THE MASON AND DIXON LINES, INCORPORATED By:  
/s/ Thomas Welsman Name: Thomas Welsman Title: Treasurer MASON DIXON INTERMODAL,
INC. By:   /s/ Thomas Welsman Name: Thomas Welsman Title: Assistant Secretary
UNIVERSAL AM-CAN, LTD. By:   /s/ Mark Limback Name: Mark Limback Title:
President UNIVERSAL LOGISTICS, INC. By:   /s/ Thomas Welsman Name: Thomas
Welsman Title: Secretary/Treasurer

 

Signature page to Reaffirmation of Guaranty

First Amendment to Revolving Credit and Term Loan Agreement

(1292389)



--------------------------------------------------------------------------------

UNIVERSAL LOGISTICS SOLUTIONS INTERNATIONAL, INC. By:   /s/ Thomas Welsman Name:
Thomas Welsman Title: Secretary/Treasurer UTS LEASING, INC. By:   /s/ Thomas
Welsman Name: Thomas Welsman Title: President UTS REALTY, LLC By:   /s/ Joseph
Rubino Name: Joseph Rubino Title: Manager UTSI FINANCE, INC. By:   /s/ Thomas
Welsman Name: Thomas Welsman Title: Assistant Secretary LINC LOGISTICS LLC
(f/k/a UPTON MERGER SUB II, LLC) By:   /s/ Robert E. Sigler Name: Robert E.
Sigler Title: Secretary/Treasurer CAVALRY LOGISTICS, LLC By:   /s/ Thomas
Welsman Name: Thomas Welsman Title: Secretary

 

Signature page to Reaffirmation of Guaranty

First Amendment to Revolving Credit and Term Loan Agreement

(1292389)



--------------------------------------------------------------------------------

LOGISTICS INSIGHT CORP. By:   /s/ H.E. Wolfe Name: H.E. Wolfe Title:
President/Treasurer LINC ONTARIO, LTD. By:   /s/ Joseph Golec Name: Joseph Golec
Title: President CTX, INC. By:   /s/ David A. Crittenden Name: David A.
Crittenden Title: Secretary/Treasurer CENTRAL GLOBAL EXPRESS, INC. By:   /s/
Brenda L. Becker Name: Brenda L. Becker Title: Secretary/Treasurer DEDICATED
FUEL, LLC By:   /s/ Joseph Golec Name: Joseph Golec Title: President PRO
LOGISTICS, INC. By:   /s/ Joseph Golec Name: Joseph Golec Title: President

 

Signature page to Reaffirmation of Guaranty

First Amendment to Revolving Credit and Term Loan Agreement

(1292389)



--------------------------------------------------------------------------------

ON DEMAND TRANSPORT, INC. By:   /s/ Joseph Golec Name: Joseph Golec Title:
President OTR LOGISTICS, INC. By:   /s/ Joseph Golec Name: Joseph Golec Title:
President MAINTENANCE INSIGHT, LLC By:   /s/ Joseph Golec Name: Joseph Golec
Title: President LGSI EQUIPMENT OF INDIANA, LLC By:   /s/ David A. Crittenden
Name: David A. Crittenden Title: President LGSI EQUIPMENT, INC. OF WYOMING By:  
/s/ David A. Crittenden Name: David A. Crittenden Title: President

 

Signature page to Reaffirmation of Guaranty

First Amendment to Revolving Credit and Term Loan Agreement

(1292389)



--------------------------------------------------------------------------------

SWING LINE NOTE

 

$7,000,000    June 3, 2013

On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, Universal
Truckload Services, Inc. (“Borrower”) promises to pay to the order of Comerica
Bank (“Swing Line Lender”) at Detroit, Michigan, in lawful money of the United
States of America, so much of the sum of Seven Million Dollars ($7,000,000), as
may from time to time have been advanced to the Borrower as Swing Line Advances
by the Swing Line Lender and then be outstanding hereunder pursuant to the
Revolving Credit and Term Loan Agreement made as of the 28th day of August, 2012
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and Borrower, together with interest
thereon as hereinafter set forth.

Each of the Swing Line Advances made hereunder shall bear interest at the
Applicable Interest Rate from time to time applicable thereto under the Credit
Agreement or as otherwise determined thereunder, and interest shall be computed,
assessed and payable on the unpaid principal amount of each Swing Line Advance
made by the Swing Line Lender from the date of such Swing Line Advance until
paid at the rates and at the times set forth in the Credit Agreement.

This Note is a Swing Line Note under which Swing Line Advances (including
refundings and conversions), repayments and readvances may be made from time to
time by the Swing Line Lender, but only in accordance with the terms and
conditions of the Credit Agreement (including any applicable sublimits). This
Note evidences borrowings under, is subject to, is secured in accordance with,
and may be accelerated or matured under, the terms of the Credit Agreement to
which reference is hereby made. Capitalized terms used herein, except as defined
to the contrary, shall have the meanings given them in the Credit Agreement.

This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of Michigan.

Except as expressly set forth in the Credit Agreement, the Borrower hereby
waives presentment for payment, demand, protest and notice of dishonor and
nonpayment of this Note and agree that no obligation hereunder shall be
discharged by reason of any extension, indulgence, release, or forbearance
granted by any holder of this Note to any party now or hereafter liable hereon
or any present or subsequent owner of any property, real or personal, which is
now or hereafter security for this Note.

This Note (the “New Note”) amends and restates, in part, that certain prior
Swing Line Note issued by Borrower to Lender dated August 28, 2012 (the “Prior
Note”); provided, however, (i) the execution and delivery by Borrower of the New
Note shall not, in any manner or circumstance, be deemed to be a payment of, a
novation of or to have terminated, extinguished or discharged any of Borrower’s
indebtedness evidenced by the Prior Note, all of which



--------------------------------------------------------------------------------

indebtedness shall continue under and shall hereinafter be evidenced and
governed by the New Note, and (ii) all collateral and guaranties securing or
supporting the Prior Note shall continue to secure and support the New Note.

[SIGNATURES FOLLOW ON SUCCEEDING PAGE]



--------------------------------------------------------------------------------

Nothing herein shall limit any right granted Swing Line Lender by any other
instrument or by law.

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:   /s/ Robert E. Sigler Its:   Treasurer



--------------------------------------------------------------------------------

SWING LINE NOTE

 

$3,000,000    June 3, 2013

On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, Universal
Truckload Services, Inc. (“Borrower”) promises to pay to the order of KeyBank
National Association (“Swing Line Lender”) at Detroit, Michigan, in lawful money
of the United States of America, so much of the sum of Three Million Dollars
($3,000,000), as may from time to time have been advanced to the Borrower as
Swing Line Advances by the Swing Line Lender and then be outstanding hereunder
pursuant to the Revolving Credit and Term Loan Agreement made as of the 28th day
of August, 2012 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”), by and among the financial institutions from time to
time signatory thereto (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent
for the Lenders (in such capacity, the “Agent”), and Borrower, together with
interest thereon as hereinafter set forth.

Each of the Swing Line Advances made hereunder shall bear interest at the
Applicable Interest Rate from time to time applicable thereto under the Credit
Agreement or as otherwise determined thereunder, and interest shall be computed,
assessed and payable on the unpaid principal amount of each Swing Line Advance
made by the Swing Line Lender from the date of such Swing Line Advance until
paid at the rates and at the times set forth in the Credit Agreement.

This Note is a Swing Line Note under which Swing Line Advances (including
refundings and conversions), repayments and readvances may be made from time to
time by the Swing Line Lender, but only in accordance with the terms and
conditions of the Credit Agreement (including any applicable sublimits). This
Note evidences borrowings under, is subject to, is secured in accordance with,
and may be accelerated or matured under, the terms of the Credit Agreement to
which reference is hereby made. Capitalized terms used herein, except as defined
to the contrary, shall have the meanings given them in the Credit Agreement.

This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of Michigan.

Except as expressly set forth in the Credit Agreement, the Borrower hereby
waives presentment for payment, demand, protest and notice of dishonor and
nonpayment of this Note and agree that no obligation hereunder shall be
discharged by reason of any extension, indulgence, release, or forbearance
granted by any holder of this Note to any party now or hereafter liable hereon
or any present or subsequent owner of any property, real or personal, which is
now or hereafter security for this Note.

*    *    *

[SIGNATURES FOLLOW ON SUCCEEDING PAGE]



--------------------------------------------------------------------------------

Nothing herein shall limit any right granted Swing Line Lender by any other
instrument or by law.

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:   /s/ Robert E. Sigler Its:   Treasurer